     Case 3:18-cv-00858-JPW-PT Document 46 Filed 05/14/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA S. MILLER,                      :      Civil No. 3:18-cv-0858
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
LUZERNE COUNTY DEPT. OF                :
CORRECTIONS, et al.,                   :
                                       :
           Defendants.                 :    Judge Jennifer P. Wilson


                                  ORDER


     AND NOW, this 14th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion for

appointment of counsel (Doc. 37) is DENIED.



                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
